Case 1:19-cv-23252-UU Document 1 Entered on FLSD Docket 08/05/2019 Page 1 of 11



                        UNITED S TATES DIS TRICT COURT
                        SOUTHERN DIS TRICT OF FLORIDA

                                       CASE NO.

 RENZO BARBERI ,

              P laint iff,

              vs.

 1296 LIQUORS, LLC, a Florida Limited
 Liability Company, d/b/a ABSOLUTE
 LIQUORS and 1206 NE 163 PLAZA LLC,
 a Florida Limited Liability Company,

           Defendant s.
 _______________________________/

                                     COMPLAINT

 P laint iff RENZO BARBE RI (hereinaft er “P laint iff”), t hrough t he under signed
 counsel, hereby files t his co mplaint and sues 1296 LIQUORS, LLC, d/b/a ABSOLUTE
 LIQUORS ( “LIQUORS”), and 1206 NE 163 PLAZA LLC, (“PLAZA”) ( hereinaft er,
 co llect ively referred t o as “Defendant s”), for declarat ory and injunct ive relief;
 for discr iminat io n based on disabilit y; and for t he result ant at torney's fees,
 expenses, and cost s ( including, but not limit ed t o, court cost s and expert fees),
 pursuant to 42 U.S.C. §12181 et. seq., ("AMERI CANS WITH DISABILITIES
 ACT OF 1990," or "ADA") and alleges:


 JURIS DICTION
 1.    This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
 28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
 §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
 wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
 28 U.S.C. §2201 and §2202.


 VENUE

                                             1
Case 1:19-cv-23252-UU Document 1 Entered on FLSD Docket 08/05/2019 Page 2 of 11



 2.       The venue o f all event s giving r ise t o t his lawsuit is lo cat ed in MI AMI-
 DADE Count y, Flor ida. Pur suant t o 28 U.S.C. §1391(B) and rule 3.1 of Loca l
 Rules o f t he Unit ed St at es Dist r ict Court for t he Sout her n Dist r ict of Flor ida,
 t his is t he designat ed court for t his suit .


 PARTIES
 3.      P laint iff, RENZO BARBERI , is a resident of t he St at e of Flor ida. At t he
 t ime o f P laint iff’s vis it t o Absolute Liquors (“Subject Facility”), P laint iff suffered
 fro m a “qualified disabilit y” under t he ADA, and required t he use of a
 wheelchair for mobilit y. Specifically, P laint iff suffer s fro m paraplegia due t o a
 sever ed T4 and T5, and is t her efore confined t o his wheelcha ir. T he P laint iff
 personally visit ed Absolute Liquors, but was denied full and equal access, and full
 and equal enjo yment o f t he facilit ies, services, goods, and amenit ies wit hin
 Absolute Liquors, which is t he subject of t his lawsuit . The Subject Facilit y is a
 liquor st ore and P laint iff want ed t o purchase liquor , but was unable t o due to t he
 discr iminat or y barr ier s enumerat ed in Par agraph 15 o f t his Co mplaint .


 4.      In t he alt er nat ive, P laint iff, RENZO BARBE RI , is an advocat e of t he
 r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for t he purpose of
 assert ing his civil r ight s and monit or ing, ensur ing and det er mining whet her
 places o f public acco mmodat ion are in co mpliance wit h t he ADA.


 5.      Defendant s, LIQUORS and PLAZA are aut hor ized t o conduct business and
 are in fact conduct ing business wit hin t he St at e of Flor ida. T he Subject Facilit y
 is lo cat ed at 1296 N.W. 163rd St., North Miami Beach, FL 33162. Upon infor mat ion and
 belief, LIQUORS is t he le ssee and/or operat or of t he Real Propert y and t herefore
 held account able o f t he vio lat io ns o f t he ADA in t he Subject Facilit y which is
 t he mat t er of t his suit . Upon infor mat io n and belief, PLAZA is t he owner and
 lessor of t he Real Propert y where t he Subject Facilit y is locat ed and t herefore
 held account able for t he vio lat io ns of t he ADA in t he Subject Facilit y which is
 t he mat t er of t his suit .

                                                    2
Case 1:19-cv-23252-UU Document 1 Entered on FLSD Docket 08/05/2019 Page 3 of 11



 CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
 6.     P laint iff adopt s and re -alleges t he alle gat ions st at e d in par agraphs 1
 t hrough 5 of t his co mpla int , as are furt her expla ined herein.


 7.     On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
 ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
 and a half year s fro m ena ct ment of t he st at ut e to implement it s requirement s.
 The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
 1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.     As st at ed in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
 amo ng ot her t hings, t hat :

        i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
          disabilit y, and t his number shall increase as t he populat io n cont inues t o
          grow and age;

        ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
          wit h disabilit ies and, despit e so me improvement s, such for ms o f
          discr iminat io n against disabled individuals cont inue t o be a pervasive
          social pro blem, requir ing ser iou s at t ent ion;

        iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
          areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
          co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
          and access t o public ser v ices and public facilit ies;

        iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
          discr iminat io n,    including:     out right    int ent io nal    exclusio n;    t he
          discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,  and
          co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
          facilit ies and pract ices; exclusio nar y qualificat ion st andards and
          cr it er ia; segregat io n, and regulat ion t o lesser ser vices, programs,
          benefit s, or ot her opport unit ies; and,

        v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and
          prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
          an equal basis and t o pursue t hose opport unit ies for which t his count r y
          is just ifiably famous, and cost s t he Unit ed St at es billio ns o f do llars in

                                                3
Case 1:19-cv-23252-UU Document 1 Entered on FLSD Docket 08/05/2019 Page 4 of 11



              unnecessar y expenses result ing fro m dependency and non -product ivit y.

 9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
 t hat t he purpose o f t he ADA was t o:

          i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
            of discr iminat io n against individuals wit h disabilit ies;

          ii. provide clear, st rong, consist ent , enforceable st andards addressing
            discr iminat io n against individuals wit h disabilit ies; and,

          iii. invoke t he sweep of cong ressio nal aut horit y, including t he power to
            enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
            address t he ma jor areas of discr iminat ion faced on a daily basis by
            people wit h disabilit ies.

 10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CF R §36.104, T it le III, no
 individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
 to    t he    full   and   equal   enjo yment   of t he   goods,   services,   facilit ies,   or
 acco mmo dat ions o f any pla ce of public acco mmodat ion by any per son who
 owns, leases (or leases t o), or operat es a p lace o f public acco mmodat io n.
 Absolute Liquors is a place of public acco mmodat ion by t he fact it is an
 est ablishment t hat provides goods/ser vices t o t he general public , and t herefore,
 must comply wit h t he ADA. T he Subje ct Facilit y is open t o t he public, it s
 operat ions affect commer ce, and it is a sales est ablishment . See 42 U.S.C. Sec.
 12181 (7) and 28 C. F.R. 36.104. T herefore, t he Subject Facilit y is a public
 acco mmo dat ion t hat must co mply wit h t he ADA.


 11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
 t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
 full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advant ages
 and/or acco mmodat io ns at Absolute Liquors locat ed at 1296 N.W. 163rd St., North
 Miami Beach, FL 33162, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101
 et . seq.; and by fa iling t o remove archit ect ural barr iers pursuant to 42 U .S.C.
 §12182( b)(2)( A)( iv).



                                                 4
Case 1:19-cv-23252-UU Document 1 Entered on FLSD Docket 08/05/2019 Page 5 of 11



 12.    P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
 and equal access t o t he facilit y and t herefore suffered an injur y in fact .


 13.    P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
 enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
 mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
 in an area fre quent ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
 ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
 fro m do ing so by t he Defendant s' failur e and refusal t o provide people wit h
 disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
 cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
 barr iers, which ar e in vio lat io n o f t he ADA.


 14.    Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
 Depart ment o f Just ice, Office o f t he Attorney General, pro mu lgat ed Federa l
 Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
 guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Part 36, ma y cause
 vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n and
 $110,000 for any subsequent vio lat io n.


 15.    The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

 C.F.R. 36.302 et . seq., and ar e discr iminat ing against t he P laint iff wit h t he

 fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

 knowledge of:

           a. The parking facility does not provide a compliant accessible parking space. 2010

               ADA Standards 502.1

           b. There is one (1) non-compliant accessible parking space located near the main

               entrance to the store. 2010 ADA Standards 502.2



                                               5
Case 1:19-cv-23252-UU Document 1 Entered on FLSD Docket 08/05/2019 Page 6 of 11



          c. The accessible parking space identification striping is faded. 2010 ADA

             Standards 502.3.1

          d. The access aisle is not striped correctly. 2010 ADA Standards 502.3.1

          e. The accessible parking space identification striping is mismarked. Each such

             parking space must be striped in a manner that is consistent with the standards of

             FDOT for other spaces and prominently outlined with blue paint, and must be

             repainted when necessary, to be clearly distinguishable as a parking space

             designated for persons who have disabilities. 2010 ADA Standards 502.6.1

          f. The non-compliant parking space ground surface is too steep. Parking space

             ground surfaces and access aisles are required to be nearly level in all directions

             to provide a surface for wheelchair transfer to and from vehicles. Slopes not

             steeper than 1:48 are permitted. This exception allows sufficient slope for

             drainage. 2010 ADA Standards 502.4

          g. The accessible parking space sign is missing. Each accessible parking space must

             be posted with a permanent above-grade sign of a color and design approved by

             the Department of Transportation, which is placed on or at least 60 inches above

             the finished floor or ground surface measured to the bottom of the sign and which

             bears the international symbol of accessibility and the caption “PARKING BY

             ACCESSIBLE PERMIT ONLY” and must indicate the penalty for illegal use of

             the space. 2010 ADA Standards 502.6

          h. There is a non-compliant ramp connecting the access aisle to the building

             walkway. The ramp is too steep. Ramp runs must have a running slope not steeper

             than 1:12. 2010 ADA Standards 405.2



                                              6
Case 1:19-cv-23252-UU Document 1 Entered on FLSD Docket 08/05/2019 Page 7 of 11



           i.   The ramp requires handrails. Ramp runs with a rise greater than 6 inches must

                have handrails 505.2

           j.   Handrails must be provided on both sides of stairs and ramps. 2010 ADA

                Standards 405.8, 505.2

           k. The parking facility does not provide compliant directional and informational

                signage to a compliant accessible parking space. 2010 ADA Standards 216.5

           l.   There is no compliant access aisle attached to an accessible route serving any

                existing parking space which would allow safe entrance or exit of vehicle for

                accessible persons requiring mobility devices. 2010 ADA Standards 502.2

           m. There is currently no existing accessible route to help persons with disabilities

                safely maneuver through the parking facility as required in 2010 ADA Standards

                502.3

           n. Existing facility does not provide a compliant accessible route to the store main

                entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1, 502

           o. In the liquor store there are self-serve merchandise aisles that are less than the

                minimum 36 inches width required. 2010 ADA Standards 403.5.1

           p. The checkout service counter is too high. A portion of the counter surface that is

                36 inches long minimum and 36 inches high maximum above the finish floor

                must be provided. 2010 ADA Standards 904.4.1

 16.    Upon infor mat ion and belief t here are ot her current vio lat io ns o f t he AD A
 at Absolute Liquors. Only upon full in spect io n can all vio lat io ns be ident ified.
 According ly, a co mp let e list of vio lat io ns will requir e an on -sit e inspect ion by
 P laint iff’s r epresent at ives pursuant to Rule 34b of t he Federal Rules of C ivi l
 Procedure.



                                                7
Case 1:19-cv-23252-UU Document 1 Entered on FLSD Docket 08/05/2019 Page 8 of 11



 17.    Upon infor mat io n and belief, P la int iff alleges t hat removal o f t he
 discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
 feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
 ADA st ill exist and have not been remedied or alt ered in such a w ay as t o
 effect uat e compliance wit h t he provis io ns of t he ADA.


 18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
 t he Defendant s were required t o make t he est ablishment a place o f public
 acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
 of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


 19.    The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
 filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have i t s reasonable
 att orney's fees, cost s and expenses paid by t he Defendant s, pursuant to 42
 U.S.C. §12205.


 20.    Pursuant to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
 grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
 to make t hem readily accessible and useable by individuals wit h disabilit ies t o
 t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
 requisit e modificat io ns ar e co mplet ed.


 REQUEST FOR RELIEF
 WHERE FORE, t he P la int iff deman ds judgment against t he Defendant s and
 request s t he fo llo wing injunct ive and declarat ory relief:


 21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
 and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


 22.    That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
 Subject Facilit y t o make it accessible to and usable by individuals wit h

                                                8
Case 1:19-cv-23252-UU Document 1 Entered on FLSD Docket 08/05/2019 Page 9 of 11



 disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


 23.    That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
 evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
 wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
 undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;


 24.    That t his Honorable Court award reasonable at torney's fees, all cost s
 ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
 suit , to t he P laint iff; and


 25.    That t his Honorable Court award such ot her and furt her r elief a s it deems
 necessar y, just and proper.

 Dat ed t his August 5, 2019.

 Respect fully submit t ed by:

 Ronald E. Stern
 Ronald E. St ern, Esq.
 Flor ida Bar No. 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallanda le Beach Boulevard, Suit e 503
 Hallandale Beach, Flor id a 33009
 Telephone: (954) 639-7016
 Facsimile: (954) 639-7198
 At t orney for P laint iff, RENZO BARBERI




                                               9
Case 1:19-cv-23252-UU Document 1 Entered on FLSD Docket 08/05/2019 Page 10 of 11



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                         CASE NO.

  RENZO BARBERI,

               P laint iff,

               vs.

  1296 LIQUORS, LLC, a Florida Limited
  Liability Company, d/b/a ABSOLUTE
  LIQUORS and 1206 NE 163 PLAZA LLC,
  a Florida Limited Liability Company,

            Defendant s.
  _______________________________/

                              CERTIFICATE OF S ERVICE

         I HEREBY CERTI FY t hat on August 5, 2019, I elect ronically filed t he
  Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
  using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
  ser ved on a ll counsel o f record, corporat ions, or pro se part ies ident ified o n t he
  att ached Ser vice List in t he manner specified via Ser vice of Process by an
  aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
  will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
  by CM/ECF or Via U.S. Mail for t hose counsel o r part ies who are not aut hor ized
  to receive elect ronically Not ices o f E lect ronic Filing.

  By: Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  At t orney for P laint iff RENZO BARBERI




                                             10
Case 1:19-cv-23252-UU Document 1 Entered on FLSD Docket 08/05/2019 Page 11 of 11



                                    SERVICE LIS T:

    RENZO BARBERI, P laint iff, vs. 1296 LIQUORS, LLC, a Florida Limited Liability
    Company, d/b/a ABSOLUTE LIQUORS and 1206 NE 163 PLAZA LLC, a Florida Limited
                                Liability Company

             Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                        CASE NO.


  1296 LIQUORS, LLC, d/b/a ABSOLUTE LIQUORS

  REGIS TERED AG ENT:

  BENJELLOUN, HASSAN
  230 NE 107 STREET
  MIAMI, FL 33161

  VIA PROCESS SERVER


  1206 NE 163 PLAZA LLC

  REGIS TERED AG ENT:

  GOLDENBERG, PAUL R.
  244 MADISON AVE.
  PMB 344
  NEW YORK, NY 10016

  VIA PROCESS SERVER




                                             11
